Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
The claims are replete with antecedent basis error and should be amended as follows: 
Claims 1 and 21 the recitations “the bottom surface”, “the up-and-down direction”, “the movement” and “the upper side” should be changed to – a bottom surface --,  -- an up-and-down direction --,   -- a movement --  and  -- an upper side – (two instances);
Claim 3 lines 4 and 6 the recitation “the upper surface” and “the lower surface” should be changed to – an upper surface – and  -- a lower surface --;
Claim 5 lines 5-6 the recitation “the range”  should be changed to  -- a range – (two instances);
Claims 6 and 11 the recitation “the front of the body of the locking member” should be changed to – a front of a body of the locking member  -- (two instances);
Claim 7 lines 4-5 the recitation “the range”  should be changed to  -- a range – (two instances);
Claims 8 and 16-20 the recitations “the vehicle width direction” and “swing-type pressing holders”  should be changed to  -- a vehicle width direction –  and  -- swing pressing holders – (six instances);
Claim 9 lines 5-6 the recitations “the range”  should be changed to  -- a range – (two instances);
Claims 12-15 the recitations “the rear side of the body of the battery case” and “the front side of the body of the battery case” should be changed to – a rear side of a body of the battery case” and “a front side of a body of the battery case” (four instances);
Note: the word “type” may present a 112(b) issue and should be deleted from the claims.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Miyashiro et al. (USPN. 10,611,425) is the closest art to the claimed invention.  However,  does not explicitly teach wherein a battery structure for an electric motorcycle having the battery case  configured to be covered at an upper portion of a housing part of the batteries by closing an openable/closable seat on which an occupant sits,
wherein the locking member is configured to regulate a movement of the operation lever towards an upper side of the vehicle body by engaging with the operation lever, and
wherein in a state where the locking member is not engaged with the operation lever, a bottom plate of the seat is configured to interfere with the locking member 60} so as not to close the seat as recited in claims 1 and 21.
Claims 3-20 are depended from claim 1 and thus, also are allowed.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/TONY H WINNER/Primary Examiner, Art Unit 3611